Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claims 1-4, 6-12 & 14-20 are allowed over the prior art of record.


REASONS FOR ALLOWANCE

 	The following is an examiner's statement of reasons for allowance:

	Independent Claims 1, 9 and 17 as amended distinguishes itself over the prior art due to the amended limitations in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable	

	The prior art of record does not teach, either singly or in combination
	“A method comprising:
configuring, by a device, a plurality of subinterfaces for each of a plurality of physical ports of a software defined network (SDN);
allocating, by the device, a fixed amount of bandwidth to each of the subinterfaces to construct a plurality of midlays for the SDN;
the plurality of midlays for the SDN by assigning subsets of the plurality of subinterfaces to each of the midlays, wherein the plurality of midlays operate as an intermediate layer between a physical layer of the SDN and an overlay layer of the SDN to
implement network slicing; and
assigning, by the device, a network slice to one or more of the midlays, based on a bandwidth requirement of the network slice.”.  
Dependent claims 2-4, 6-8, 10-12, 14-16 & 18-20 are allowed based on the same reason(s).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  


/SIBTE H BUKHARI/Examiner, Art Unit 2449